Exhibit 99.1 INVESTMENT AGREEMENT INVESTMENT AGREEMENT (this "Investment Agreement”) dated as of June 19, 2009 by and between Artfest International, Inc., a Delaware corporation (the "Company"), and Sunny Isles Venture, LLC, a Florida limited liability company (the "Investor"). WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Investor will invest up to Five Million Dollars ($5,000,000) in 12% Convertible Preferred Stock (the “Preferred Stock”); WHEREAS, such investments will be made in reliance upon the provisions of Section 4(2) under the Securities Act of 1933, as amended (the "1933 Act"), Rule 506 of Regulation D, and the rules and regulations promulgated thereunder, and/or upon such other exemption from the registration requirements of the 1933 Act as may be available with respect to any or all of the investments in Common Stock to be made hereunder; and NOW THEREFORE, in consideration of the foregoing recitals, which shall be considered an integral part of this Agreement, the covenants and agreements set forth hereafter, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Company and the Investor hereby agree as follows: SECTION 1. DEFINITIONS. As used in this Agreement, the following terms shall have the following meanings specified or indicated below, and such meanings shall be equally applicable to the singular and plural forms of such defined terms. “1933 Act” shall have the meaning set forth in the preamble of this agreement. “1934 Act” shall mean the Securities Exchange Act of 1934, as it may be amended. “Common Stock” shall mean the Company's Common Stock, $.001 par value per share. “Execution Date” shall mean the date indicated in the preamble to this Investment Agreement. “Investor” shall have the meaning indicated in the preamble of this Agreement. “Open Period” shall mean the period of one month following the Closing Date. “Principal Market” shall mean the American Stock Exchange, Inc., the National Association of Securities Dealers, Inc. Over-the-Counter Bulletin Board, the NASDAQ National Market System or the NASDAQ SmallCap Market, whichever is the principal market on which the Common Stock is listed. INVESTMENT AGREEMENT Artfest
